GRAVES, O. J.
(dissenting) — I think there is sufficient evidence in this case to justify the submission of the case to the jury upon the question of mental incapacity. This court has long since departed from the theory of taking single acts, and saying that each, when standing alone, is not sufficient to justify the submission of the question of mental incapacity. If these combined-circumstances tend to show mental incapacity, it is a question for the jury.
The whole question has been so recently and fully gone over by Lamm, C. J., in Turner v. Anderson, 260 Mo. l. c. 16, that we will not reiterate. Under the facts in this record the present opinion is in full accordance with the dissenting opinion in Turner v. Anderson, but not in accord with the majority views in that case. The very fact that the will was made in April and the testator died in August of softening of the brain, a rather slow, but progressive disease, is a strong circumstance tending to show mental incapacity. This with other recited facts justify the submission of that question. We should not take a step backward, and depart from the rulings in Turner v. Anderson, supra; Wendling v. Bowden, 252 Mo. l. c. 692; Teckenbrock v. McLaughlin, 209 Mo. l. c. 538, and Mowry and Kettering v. Norman, 204 Mo. l. c. 193.
I therefore dissent to the ruling in the majority opinion on this question, and from the result.